DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al., US Pub. 2017/0350172 [hereinafter: Tamura].

Regarding claim 3, Tamura discloses an emergency release device of a lock system provided in one of a rim of a trunk formed in a vehicle body and a lid ([0059]: the emergency release device is on a lid) that opens or closes the trunk and locked to or unlocked from a striker 2 (Fig. 1) provided in the other one (Fig. 1 illustrates the striker is provided in a rim of the trunk), the emergency release device comprising: 
a hook 10 (Fig. 2) having a groove where the striker is insertable 20 (Fig. 2), the hook being rotatable from an unlock position where the striker is insertable into the groove (Fig. 5 illustrates an unlock position) to a lock position in which the striker is inhibited from being released from the groove (Fig. 6 illustrates a lock position); 
a pawl 11 (Fig. 2) rotatable between an engagement position where the pawl is engaged with the hook placed in the lock position to inhibit rotation of the hook (Fig. 6 illustrates an engagement position) to an unlock direction and a non-engagement position where the pawl is not engaged with the hook (Fig. 5 illustrates a non-engagement position), the pawl being biased toward the engagement position ([0041]: the pawl is biased toward the engagement position when the latch moves to the locking position); 
an emergency release lever 16 (Fig. 2) manipulatable from an inner side of the trunk (Fig. 1) between a first position for placing the pawl in the engagement position (Figs. 5-6 and 10 illustrate that in a first position, the pawl can be placed in the engagement position; [0039]-[0040]: Fig. 6 shows the latch in the locking position, where the pawl is in the engagement position) and a second position for placing the pawl in the non-engagement position (Figs. 8 and 11 illustrate that in a second position, the pawl can be placed in the non-engagement position; [0057]: Fig. 11 shows the handle operated; [0045], [0047]: Fig. 8 shows the lever 12 can be rotated by pulling the handle to release the pawl), the emergency release lever being biased toward the first position ([0055]: engaging projection 54 and engaging portion 55 the emergency release lever toward the first position); and 
an anti-return mechanism 17 (Fig. 9) configured to prevent the emergency release lever from returning from the second position to the first position when the emergency release lever is manipulated from the first position to the second position ([0057], [0060]: portion 17a is restored into a straight line, corresponding to preventing the emergency release lever from returning to the first position without an outside force), wherein
	the lock system has a housing member 15+44 (Fig. 2) configured to house the emergency release lever in the first position ([0049]), and a connecting member 43 (Fig. 3) connected to the emergency release lever (connected via the wire 17) to directly or indirectly pivot the pawl from the engagement position to the non-engagement position by manipulating the emergency release lever from the first position to the second position ([0046], [0059]: the connection portion 43 indirectly pivots the pawl via operating the handle 16 from the first position to the second position), 
the anti-return mechanism has an elastic member 17a (Fig. 9) supported by the connecting member (Fig. 3 illustrates the portion 17a is supported by the connecting portion) and provided between the housing member and the emergency release lever (Fig. 2), 
the elastic member is in a compressed state when the emergency release lever is in the first position (Fig. 10 depicts a compressed state; [0056]), 
and the elastic member is in a free state (Fig. 11 depicts a free state because the elastic member is in a relaxed state; [0057]: the portion 17a is restored into a straight line) and the emergency release lever is held in the second position after the emergency release lever is manipulated from the first position to the second position ([0060]: rigidity of the wire 17 holds the handle 16 in the second position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Robert Bosch GmbH, DE Pub. 10158733 [hereinafter: Bosch], in view of Kosseniouk et al., CA Pub. 2324720 [hereinafter: Kousseniouk].

	Regarding claim 1, Bosch discloses an emergency release device of a lock system (Fig. 1, enlarged view illustrates an emergency release device of a lock system) provided in one of a rim of a trunk formed in a vehicle body and a lid 3 (Fig. 1) that opens or closes the trunk and is locked to or unlocked from a striker 4 (Fig. 1) provided in the other one (Fig. 1 illustrates the striker 4 is provided in a rim of a trunk 2 formed in a vehicle body 1), the emergency release device comprising:
	a hook 6 (Fig. 1) having a groove where the striker is insertable (Fig. 1), the hook being rotatable (Fig. 1 illustrates a rotary latch, corresponding to the hook being rotatable) from an unlock position where the striker is insertable into the groove (Fig. 1 illustrates an unlock position) to a lock position in which the striker is inhibited from being released from the groove ([0005], [0026]: latch is in a lock position in which the striker is inhibited from being released before being moved to an open position); 
a pawl 8 (Fig. 1) rotatable (Fig. 1 and [0034] a pivot axis for the pawl, corresponding to the pawl being rotatable) between an engagement position where the pawl is engaged with the hook placed in the lock position to inhibit rotation of the hook ([0024]) to an unlock direction ([0028]) and a non-engagement position where the pawl is not engaged with the hook (Fig. 1 illustrates a non-engagement position); 
an emergency release lever 10 (Fig. 1) manipulatable from an inner side of the trunk between a first position for placing the pawl in the engagement position ([0030]: manipulate the handle 10 pressing actuating end 12 from an inner side of the trunk to return the handle 10 to a first position for placing the pawl 8 in the engagement position) and a second position for placing the pawl in the non-engagement position (Fig. 1 illustrates a second position when handle 10 is manipulated by a user from an inner side of the trunk for placing the pawl 8 in the non-engagement position); and 
an anti-return mechanism 9+11 (Fig. 1) configured to prevent the emergency release lever from returning from the second position to the first position when the emergency release lever is manipulated from the first position to the second position ([0029], [0032]: the locking lever 9 is biased by the spring 11 to hold the handle 10 in the second position, preventing the handle 10 from returning to the first position), wherein
the lock system has a connecting member 13 (Fig. 1) connected to the emergency release lever (Fig. 1) to directly or indirectly pivot the pawl from the engagement position to the non-engagement position by manipulating the emergency release lever from the first position to the second position ([0028], [0033]),
the anti-return mechanism has an engagement portion supported by the connecting member (Fig. 1, annotated below, illustrates an engagement portion supported by the connecting member) and an engagement target portion (Fig. 1, annotated below, illustrates an engagement target portion), and 
the emergency release lever is held in the second position (illustrated in Fig. 1) by engaging the engagement portion with the engagement target portion (Fig. 1, annotated below, depicts the engagement portion is engaged with the target portion by operating the handle 10).

    PNG
    media_image1.png
    408
    667
    media_image1.png
    Greyscale


Bosch does not explicitly disclose the pawl being biased toward the engagement position. However, Bosch teaches the pawl holds the latch in the main detent position until the pawl is lifted ([00245], [0028], [0030]). One of ordinary skill in the art would recognize the pawl is biased toward the engagement position in order to hold the latch ([0024]) and to return to its initial position when released from the locking lever ([0030]). 

Bosch does not explicitly disclose the emergency release lever being biased toward the first position. However, Bosch teaches the locking lever is needed to hold the handle in the operating position (Fig. 1; [0029]) and the handle returns to the first position when the locking lever is released so the pawl can return to its initial position ([0030]). One of ordinary skill in the art would understand the handle disclosed by Bosch is biased toward the first position in order to engage the locking lever (as shown in Fig. 1) and to return to the first position when it is released from the locking lever ([0030]). 

Bosch does not explicitly disclose the connecting member is bendable, however one of ordinary skill in the art before the effective filing date of the claimed invention would understand the connecting member disclosed by Bosch is capable of being bent by a force. 

Bosch is silent to a housing member configured to house the emergency lever in the first position and the engagement target portion being supported by the housing member.
Kosseniouk teaches a lock system has a housing member 12 (Fig. 1) configured to house the emergency lever 50 (Fig. 1) in the first position (pg. 4 lines 1-2 and Fig. 1: the emergency lever in the first position is housed on the housing member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock system disclosed by Bosch to include a housing member configured to house the emergency lever in the first position, as taught by CA, in order to mount the lock system to the trunk lid (Kosseniouk, pg. 5 lines 9-10, 18) and provide protection from inadvertent actuation from items in the trunk (Kosseniouk, pg. 3 lines 15-17). Further, one of ordinary skill in the art would understand that engagement target portion taught by Bosch, as modified by Kosseniouk, is supported to the housing member through the locking lever being mounted to the housing.

Response to Arguments
Applicant’s arguments with respect to the objections to claims 1 and 3 have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

Applicant’s arguments with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant contends the transmission rod (13) taught by Bosch is rigid and would not function as intended if modified to be bendable, however it is not clear what a portion of Bosch discloses the transmission rod must be rigid and unbendable. Bosch discloses in para. [0033] the “transmission rod 13 couples the pawl 8 to the inside opening handle 10.” Bosch teaches that when the handle (10) has been release, the pawl can collapse from its lifted position ([0030]), but does not disclose that the transmission rod is not bendable. One of ordinary skill in the art would understand a transmission rod is capable of being bent, for example under force from a collision. 

Applicant's arguments with respect to the rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. Applicant argues that Tamura’s Figure 11 shows a first position in which the lever is not pulled and does not show the elastic member in a free state and the emergency release lever is held in the second position after the emergency release lever is manipulated from the first position to the second position. 
It is noted that the features upon which applicant relies (i.e., the handle is prevented from returning from a second position to a first position) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 3 recites the “second position for placing the pawl in the non-engagement position” and does not require the emergency release lever is manipulated to move directly from the first position to the second position or that the second position is the position the emergency lever is pulled out to. 
In the non-final action mailed 13 Dec. 2021, there was a typo in the last paragraph on page 3, “Figs. 5-6 and 11” in reference to the first position should have been Figs. 5-6 and 10. However, it should have been evident from Tamura and later citations for the first position that Fig. 10, not Fig. 11, illustrates a first position. 
Tamura discloses in paragraph [0059], “when the handle 16 is operated, the handle 16 automatically shifts from the first posture to a second posture where the shaft 40 is raised from the proximal end portion 42 as the fulcrum, whereby the grip portion 41 is lifted from the inner surface of the trunk lid TL.” When the handle of Tamura is operated, engaging projections on the emergency release lever are released from engaging portions (54, 55 Fig. 9 and movement from Fig. 10 to Fig. 11), so the emergency release lever is held in the second position after being manipulated from the first position due to the rigidity of the wire ([0057]). The emergency release lever taught by Tamura is held in the second position until the engaging projections are manually inserted into the engaging portions to return the emergency release lever to the first position ([0055], [0059]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675